 Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 1 of 76. PageID #: 8858
                                                                          132

 1               IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE NORTHERN DISTRICT OF OHIO
 2                            EASTERN DIVISION
 3
       SEAN DeCRANE
 4
                                              Case No. 1:16CV2647
 5                   Plaintiff,
 6             vs.                            Monday, April 8, 2019
                                              2:32 p.m.
 7
       EDWARD ECKART,                         Volume 2
 8     JAMES VOTYPKA,
       CHRISTOPHER R. CHUMITA,
 9     THE CITY OF CLEVELAND,
10                   Defendants.
11
12       TRANSCRIPT OF CONTINUED EVIDENTIARY HEARING PROCEEDINGS
                BEFORE THE HONORABLE CHRISTOPHER A. BOYKO
13                    UNITED STATES DISTRICT JUDGE
14
15
16
17
18     Official Court Reporter:        Susan Trischan,RMR,CRR,FCRR,CRC
                                       7-189 U.S. Court House
19                                     801 West Superior Avenue
                                       Cleveland, Ohio 44113
20                                     216/357-7087
21     Proceedings recorded by mechanical stenography;
       transcript produced by computer-aided transcription.
22
23
24
25
 Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 2 of 76. PageID #: 8859
                                                                          133

 1     APPEARANCES:
 2
       For the Plaintiff:              Subodh Chandra, Esq.
 3                                     Ashlie Case Sletvold, Esq.
                                       The Chandra Law Firm
 4                                     1265 West Sixth Street
                                       Suite 400
 5                                     Cleveland, Ohio 44113
 6
       For the Defendants:             Jon M. Dileno, Esq.
 7                                     David R. Vance, Esq.
                                       Zashin & Rich - Cleveland
 8                                     950 Main Avenue
                                       4th Floor
 9                                     Cleveland, Ohio 44113
10                                     William M. Menzalora, Esq.
                                       City of Cleveland
11                                     Department of Law
                                       601 Lakeside Avenue
12                                     Suite 106
                                       Cleveland, Ohio 44114
13
14
15
16
17
18
19
20
21
22
23
24
25
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 3 of 76. PageID #: 8860
                                                                                     134

            1                    MONDAY, APRIL 8, 2019, 2:32 P.M.
            2                       THE COURT: Thank you. Please be seated,
            3     ladies and gentlemen.
            4                       THE CLERK: Your Honor, the case before the
14:32:54    5     Court this afternoon is the continuation of Sean DeCrane
            6     versus Edward Eckart, Case Number 16CV2647.
            7                       THE COURT: All right. Thank you.
            8                       I see everybody who was here Friday is here
            9     today.
14:33:04   10                       We're continuing the evidentiary hearing
           11     and testimony.
           12                       Mr. Dileno.
           13                       MR. DILENO: Thank you, Your Honor. We
           14     would call Kim Roberson.
14:33:11   15                       If I might, prior to the start of the
           16     hearing, I think Mr. Chandra had indicated that
           17     Mr. Bardwell, they may call him back to, I guess, respond
           18     to maybe whatever testimony Ms. Roberson -- whatever
           19     testimony will be elicited from her.
14:33:28   20                       We would ask that he be separated from the
           21     Court for that purpose.
           22                       THE COURT: Mr. Chandra.
           23                       MR. CHANDRA: Your Honor, we are -- his
           24     assistance is invaluable during the course of the
14:33:38   25     hearing. He's familiar with the exhibits. He has been
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 4 of 76. PageID #: 8861
                                                                                     135

            1     working with us on this matter.
            2                       It would present a hardship for us under
            3     those circumstances.
            4                       THE COURT: I'll allow him in the
14:33:46    5     courtroom, and I'll decide whether he should be recalled.
            6                       Let's go.
            7                       MR. DILENO: Yes. Thank you.
            8                       THE COURT: Ma'am, be sworn, please.
            9                             KIMBERLY ROBERSON,
           10          of lawful age, a witness called by the Defendants,
           11                  being first duly sworn, was examined
           12                        and testified as follows:
           13                       THE COURT: Please have a seat.
           14                       Please pull that microphone towards you.
14:34:36   15     Thank you.
           16                       Mr. Vance, go ahead.
           17             DIRECT EXAMINATION OF KIMBERLY ROBERSON
           18     BY MR. VANCE:
           19     Q.      Good afternoon, Ms. Roberson. If you could please
14:34:42   20     state your name for the Court.
           21     A.      Kim Roberson.
           22     Q.      And what is your current position, Ms. Roberson?
           23     A.      Public Records Administrator for the City of
           24     Cleveland.
14:34:49   25     Q.      Do you work with any particular City department?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 5 of 76. PageID #: 8862
                                                                                     136

            1     A.      The Department of Law.
            2     Q.      And how long have you worked in the Department of
            3     Law?
            4     A.      Almost 20 years.
14:34:59    5     Q.      And have you worked in Public Records that entire
            6     20 years or so?
            7     A.      Yes.
            8     Q.      Do you have any formal legal training?
            9     A.      No.
14:35:08   10     Q.      How is it that you learned to do what you do within
           11     Public Records?
           12     A.      My initial training was by the Chief Counsel Leslie
           13     Milton when I started, and continual training from
           14     various attorneys in the department based on the sections
14:35:22   15     that they work in.
           16     Q.      Mr. Chandra, in a declaration he filed with the
           17     Court, stated that he worked closely with you in
           18     Cleveland's Law Department.
           19                       Was Mr. Chandra someone that you took
14:35:34   20     direction from?
           21     A.      Yes.
           22     Q.      And what was your position in the summer of 2016?
           23     A.      My position was Public Records Administrator.
           24     Q.      Same thing?
14:35:41   25     A.      Yes.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 6 of 76. PageID #: 8863
                                                                                     137

            1     Q.      And generally what were your duties at that time in
            2     the summer of '16?
            3     A.      As Public Records Administrator, you receive the
            4     public records request, you -- via mail, e-mail, fax --
14:35:56    5     stamp them the day that they are received.
            6                       You log them into a -- into the Public
            7     Records Log with a number, the date that they submitted
            8     their request, the date that we received it, a
            9     description of what it is that they are seeking to
14:36:10   10     obtain.
           11                       Then we designate the department and the
           12     assigned person from those departments that we're
           13     supposed to get the records from, and the assigned person
           14     in the Law Department that will be responsible for
14:36:23   15     reviewing those records.
           16     Q.      If you could, you should have an exhibit binder
           17     there in front of you.
           18                       Flip to Exhibit E. This document's
           19     previously been identified last Thursday as a public
14:36:39   20     records request that was submitted on behalf of
           21     Mr. DeCrane and is related to this matter.
           22                       Do you see that Exhibit E?
           23     A.      Yes.
           24     Q.      Okay. And do you by chance know whose handwriting
14:36:51   25     is up there on the top right corner of that page?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 7 of 76. PageID #: 8864
                                                                                     138

            1     A.      That handwriting is mine.
            2     Q.      So in 2015, upon receipt of a public records
            3     request like Exhibit E, what generally happens?
            4     A.      This request, we would normally stamp it and then
14:37:06    5     we put a public records request number on it based on the
            6     number that comes up in the log, indicate what is being
            7     requested, and forward it to the departments and to the
            8     Law Department staff for any kind of notations that they
            9     need to make prior to us going to those departments.
14:37:26   10                       Get the records from those departments, and
           11     have the Law Department, once those records come to the
           12     Law Department, we redact what it is that we know how to
           13     redact based on support staff. Then we give them to the
           14     attorneys to review for any additional instructions that
14:37:42   15     they may have that they may not have provided to us to
           16     put into the log, or via e-mail, and give to them to
           17     review for release.
           18     Q.      And you mentioned a log a couple times, I think,
           19     now.
14:37:58   20                       Could you go to Exhibit A, please? I
           21     realize this font is a little small, but in an effort to
           22     get it condensed to a page, could you kind of tell me
           23     what Exhibit A is?
           24     A.      This is a -- this is the Public Records Log, this
14:38:27   25     is an excerpt from it. It's not the entire log. But
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 8 of 76. PageID #: 8865
                                                                                     139

            1     this is the log in which we would normally log
            2     information into the system that we receive.
            3     Q.      And you mentioned that one of the things you do is
            4     log in instructions from the attorneys into the log?
14:38:44    5     A.      Yes.
            6     Q.      Where generally would those be put?
            7     A.      In the comment area.
            8     Q.      Okay.
            9     A.      As such are you seeking for specifics?
14:38:56   10     Q.      No, I don't want you to tell me what the attorneys
           11     told you to put into the log, but I just want to know
           12     exactly where the attorney instructions would go.
           13     A.      The instructions would go in the comment area.
           14     Q.      And you mentioned this is not a complete log, this
14:39:10   15     is just an excerpt from a handful of rows from the log.
           16                       Is that --
           17     A.      Yes. That is correct.
           18     Q.      Okay. And if you could flip to the second page of
           19     that document.
14:39:22   20     A.      Okay.
           21     Q.      That earlier public records request that we looked
           22     at, Exhibit E, that was public records request 15-2220.
           23                       Do you see that there on the second page of
           24     Exhibit A?
14:39:39   25     A.      Yes, I do.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 9 of 76. PageID #: 8866
                                                                                     140

            1     Q.      And that's something that then in turn gets put
            2     into the log, the information from 15-2220?
            3     A.      Right. Any special instructions, yes.
            4     Q.      Now, is this log from Exhibit A, is this still
14:39:57    5     maintained by the City or does the City still use that
            6     log?
            7     A.      No, we do not.
            8     Q.      You've gone to a new system?
            9     A.      Right. It's a system called Gov Q and A where we
14:40:09   10     enter the request into the system. The system
           11     automatically gives it a reference number which
           12     previously would have been a public records request
           13     number.
           14                       Based on how the request is submitted, it
14:40:22   15     may go directly to the department, or we will have to
           16     assign it directly from the Law Department.
           17     Q.      And there was some testimony last week that the
           18     log, at least as of 2016, was maintained on SharePoint,
           19     is that accurate?
14:40:36   20     A.      That is accurate.
           21     Q.      And SharePoint, just as my understanding, and
           22     correct me if I'm wrong, is that was a document such that
           23     it could be accessed and then updated?
           24     A.      Yes.
14:40:45   25     Q.      And then everybody would be able to see the updates
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 10 of 76. PageID #: 8867
                                                                                      141

            1      at the time they occurred?
            2      A.     Yes.
            3      Q.     Such that you weren't updating --
            4                       MR. CHANDRA: Objection to leading.
14:40:54    5                       THE COURT: We can move it along.
            6                       MR. VANCE: Sure.
            7                       THE COURT: There's no jury, so let's go.
            8      BY MR. VANCE:
            9      Q.     So is the case then that the log was constantly
14:41:02   10      being updated, is that right?
           11      A.     That is correct.
           12      Q.     Now, are you familiar with Brian Bardwell?
           13      A.     Yes.
           14      Q.     And who is he?
14:41:10   15      A.     Brian Bardwell was the intern that came to the City
           16      of Cleveland to work in the summer.
           17      Q.     And do you remember what summer that was?
           18      A.     2016.
           19      Q.     And what involvement, if any, did you have with his
14:41:29   20      internship at the City?
           21      A.     The attorneys that are responsible for assigning
           22      the interns had asked if he could help in any way with
           23      public records, and I said yes.
           24                       And we assigned him to work on the older
14:41:50   25      requests to see if they were open, closed, and what the
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 11 of 76. PageID #: 8868
                                                                                      142

            1      current status was on them.
            2      Q.     So did you actually direct him as to an assignment
            3      relative to that?
            4      A.     Once the attorney gave him the assignment for him
14:41:59    5      to come to Public Records, yes.
            6      Q.     Okay. And what was it that you asked him
            7      specifically to work on?
            8      A.     To start on the far drawers that were behind my
            9      area, to start on '15s.
14:42:12   10                       And he would take a box of records at a
           11      time and go to his area and work on them to find out
           12      which ones were open, closed, or needed additional
           13      records from other departments.
           14      Q.     And when you say "'15s," do you mean 2015 requests?
14:42:29   15      A.     2015 and 2016, if he was able to get to it.
           16      Q.     And did you at any point in time ever direct him to
           17      review 2014 requests?
           18      A.     No.
           19      Q.     What about earlier requests, for example, 2012 or
14:42:42   20      2013 public records requests, did you ever direct him to
           21      do anything with those?
           22      A.     Those requests have been boxed up and put into the
           23      subbasement.
           24      Q.     Okay. So the filing -- you referenced filing
14:42:52   25      cabinets that were by your area, you said?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 12 of 76. PageID #: 8869
                                                                                      143

            1      A.     I have a cubicle area. The '14, 2014 records were
            2      in my area in a file cabinet. The '15s and '16s were
            3      behind or, I should say, in front of my cubicle area
            4      against the wall.
14:43:08    5      Q.     So the actual '12 and '13, they weren't even in
            6      those filing cabinets?
            7      A.     No, sir.
            8      Q.     How is it that you know -- besides the fact that
            9      that's what you directed him to do -- that he was working
14:43:24   10      on the 2015 public records requests?
           11      A.     Say that again, please.
           12      Q.     Besides you -- you directed him to work on the 2015
           13      requests?
           14      A.     That is correct.
14:43:33   15      Q.     Which you testified to.
           16                       How else do you know that that's what it
           17      was that he was doing?
           18      A.     I would see him take the files directly from the
           19      drawers to his area. I'm assuming that's what he was
14:43:45   20      working on since those were the instructions.
           21                       Other than that, I happened to be there one
           22      evening and I walked around my area and I saw him
           23      standing at the 2015s with a notepad.
           24      Q.     Okay. And do you recall what was part of that
14:44:03   25      notepad at all?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 13 of 76. PageID #: 8870
                                                                                      144

            1      A.     I could see the listing of numbers and I could tell
            2      that they were '15s, and he was making checkmarks.
            3      Q.     Did you even ever discuss the '14 or the '12 or the
            4      '13 requests?
14:44:14    5      A.     I do not recall any conversation about '12 or '13.
            6                       He did ask me about the '14s, and I told
            7      him those were in my area and he did not have to concern
            8      hisself with them.
            9      Q.     So if Mr. Bardwell submitted a declaration that
14:44:32   10      said, "I was assigned to review records requests from
           11      2014 and earlier to determine whether any closed requests
           12      of 2014 and earlier were still sitting in the City's
           13      filing cabinets for open requests," do you consider that
           14      to be an accurate statement?
14:44:46   15      A.     No.
           16      Q.     And same, similar question, if Mr. Bardwell
           17      testified that he was responsible for reviewing the 2012
           18      or the 2013 public records requests, would you consider
           19      that to be an accurate statement?
14:45:00   20      A.     No.
           21      Q.     Now, those filing cabinets that you referenced,
           22      what exactly is it that are included in those? What --
           23      are they open, closed files?
           24      A.     A combination of the two.
14:45:13   25                       They're either open or they're still -- or
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 14 of 76. PageID #: 8871
                                                                                      145

            1      they're closed.
            2                       When we receive a public records request,
            3      we make a folder for it, and all the correspondence
            4      pertaining to that request goes into the folder.
14:45:27    5                       That's correspondence between the
            6      departments, the correspondence between support staff and
            7      attorneys, correspondence from attorneys to support
            8      staff, any issues or concerns that need to be made in
            9      regards to the request based on the Law Department's
14:45:42   10      involvement.
           11                       When there's disagreements in regards to
           12      what is released and what is not released based on the
           13      records that are received from the departments,
           14      they -- there's notations in there because I'm normally
14:46:00   15      copied on all the correspondence that goes on within the
           16      Law Department pertaining to a public records request so
           17      that I know where everything stands at that time.
           18      Q.     So if Mr. DeCrane's public records request from
           19      2015 was still open, would that have been something that
14:46:19   20      would have been in the filing cabinets there?
           21      A.     Yes.
           22      Q.     And if we could flip to Exhibit B, what is Exhibit
           23      B, Ms. Roberson?
           24      A.     Exhibit B is an e-mail that I received from our IT
14:46:49   25      person in the Law Department providing me a listing of
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 15 of 76. PageID #: 8872
                                                                                      146

            1      what was on the computer of Mr. Bardwell that he was
            2      working on, and the documents that were on that computer.
            3      Q.     And there's, by my count, four attachments as part
            4      of that e-mail, is that right?
14:47:09    5      A.     That is correct.
            6      Q.     Okay. So what I'd like to do is let's walk through
            7      those attachments one by one. And they're here as part
            8      of Exhibit B.
            9      A.     There's one -- oh.
14:47:21   10      Q.     So the first, the first attachment, it's just
           11      titled "15.docx"?
           12      A.     Yes.
           13      Q.     You should have a blue piece of paper separating
           14      each one so --
14:47:30   15      A.     Oh, okay. Okay.
           16      Q.     That first document there, tell me what that is or
           17      what you see there.
           18      A.     This is a listing of public record numbers that was
           19      apparently generated by Mr. Bardwell.
14:47:52   20                       This is the -- this is what I saw him at
           21      the computer -- at the file cabinet working on.
           22      Q.     Okay. So when you saw him at the file, the '15
           23      file cabinet, you saw him with a list --
           24      A.     That looked like this, yes, and he was checking off
14:48:07   25      things, checking off numbers, apparently.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 16 of 76. PageID #: 8873
                                                                                      147

            1                       I couldn't tell what he was writing
            2      specifically, but I do recall seeing this as -- from a
            3      glance, the numbers.
            4      Q.     And I see at least beginning with the first page,
14:48:24    5      15-1 all the way to the end it's 15-3048. And they
            6      appear to generally go sequentially.
            7                       And I'm hoping maybe just for the Court's
            8      benefit you could explain the -- how the Public Records
            9      Department numbers public records requests.
14:48:42   10      A.     We start off with the year and 001 and forward.
           11      Q.     Okay. So all these references here to 15-001,
           12      15-0037, those are all -- that 15 represents 2015?
           13      A.     That is correct.
           14      Q.     Okay. If you go to the next attachment, it's
14:49:08   15      titled -- and this would be after the blue piece of
           16      paper -- "MCO text final."
           17      A.     The next one --
           18      Q.     It says "Policy matters Ohio" at the top?
           19      A.     Yes.
14:49:23   20      Q.     Is it your understanding that that is the MCO text
           21      final document that was sent to you by Mr. Guzman?
           22      A.     Yes, it was.
           23      Q.     Okay. And then if you'd go to the next attachment
           24      which is Mr. Guzman's e-mail, Exhibit B, PRR log.xlsx.
14:49:51   25                       Do you see the document there that's after
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 17 of 76. PageID #: 8874
                                                                                      148

            1      that blue sheet of paper?
            2      A.     Okay.
            3      Q.     What is that document, the PRR Log?
            4      A.     The information, some of the information definitely
14:50:13    5      looks like it came from the Public Records Log, but it
            6      looks like it had been manipulated.
            7                       There's some information that we never put
            8      in there like that.
            9      Q.     Okay. So the document that's attached as part of
14:50:29   10      the binder, that's not the complete Public Records Log --
           11      A.     No, it is not.
           12      Q.     -- that Mr. Guzman sent you, right?
           13      A.     No, it's an excerpt from the log.
           14      Q.     That's a --
14:50:36   15                       MR. CHANDRA: Your Honor, I just want to
           16      lodge an objection based on the Rule of Completeness.
           17                       We don't know if this is the entire
           18      document or excerpts from the document.
           19                       THE COURT: No, we don't, but she can
14:50:48   20      answer that question.
           21                       So go ahead.
           22      BY MR. VANCE:
           23      Q.     Ms. Roberson, the document that we're discussing
           24      now, is this the complete Public Records Log that
14:50:56   25      Mr. Guzman sent you?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 18 of 76. PageID #: 8875
                                                                                      149

            1      A.     This is not a complete log. It is excerpts from it
            2      but, I mean, the log was -- this is, what's in this
            3      binder is an excerpt.
            4                       He did send me the entire log.
14:51:12    5      Q.     Okay.
            6                       MR. CHANDRA: I would like to relodge that
            7      objection, Your Honor.
            8                       THE COURT: The objection's noted.
            9                       Go ahead.
14:51:20   10      BY MR. VANCE:
           11      Q.     That actual log itself, to print something like
           12      that out, that would be a sizable, sizable document,
           13      would it not?
           14      A.     Yes, it would be.
14:51:28   15      Q.     And just so we can get a sense, the document that
           16      you're looking at, it's got the rows, the row numbers on
           17      the side there.
           18                       You see that?
           19      A.     Yes.
14:51:38   20      Q.     And then it's got the various columns?
           21      A.     Yes.
           22      Q.     So one column or one row actually tracks over the
           23      course of a handful of sheets of paper?
           24      A.     Yes.
14:51:56   25      Q.     So each sheet of paper just reflects the different
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 19 of 76. PageID #: 8876
                                                                                      150

            1      columns still --
            2                       THE COURT: Let her testify.
            3                       MR. VANCE: Yes, sure.
            4      BY MR. VANCE:
14:52:03    5      Q.     So just explain that a little bit more in detail
            6      how exactly this public records -- what exactly is the
            7      information on each of these pages here and how they
            8      correlate.
            9      A.     Okay. I'm saying off of this log here that's here,
14:52:16   10      it says a public records number, it says a type, it says
           11      requester and request date, request -- date received, the
           12      request description, department, division, division
           13      contact assigned to, if there was a Court contact, if we
           14      were going to the Clerk of Court's office; comments,
14:52:43   15      status, modified, modified by, and item type and path,
           16      which everything from -- I should say into Q, the
           17      computer designates that information once you enter it
           18      into the system.
           19                       But this does not look like the log in its
14:53:06   20      entirety from the City of Cleveland. We don't have a
           21      type that we have put in here between the PR number and
           22      requester.
           23      Q.     So you believe that must have been something that
           24      was added at some point?
14:53:23   25      A.     Yes.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 20 of 76. PageID #: 8877
                                                                                      151

            1      Q.     Okay. And that particular log, if you go back to
            2      the first page, do you understand whether or not that log
            3      that was sent to you by Mr. Guzman included the public
            4      records request 15-2220?
14:53:44    5      A.     Yes, it does.
            6      Q.     If you could flip to the last document there, after
            7      the blue sheet of paper.
            8      A.     Okay.
            9      Q.     What is your understanding of that document,
14:54:03   10      Ms. Roberson?
           11      A.     This is a document that I received from our IT
           12      person of the information that was on Brian Bardwell's
           13      computer.
           14                       It is totally -- I mean, it does have
14:54:20   15      information from the Public Records Log, but is totally
           16      different. It looks like it had been reorganized and
           17      manipulated for his purposes.
           18      Q.     Okay.
           19                       MR. CHANDRA: Your Honor, objection again
14:54:32   20      based on Rule of Completeness.
           21                       THE COURT: Well, let's forget about the
           22      Rule of Completeness and talk about whether it's
           23      accurate, Mr. Vance.
           24                       I mean, she's testifying that this somehow
14:54:45   25      is changed and she testified about other documents not in
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 21 of 76. PageID #: 8878
                                                                                      152

            1      the form that she remembers them, so is there an
            2      explanation for that?
            3                       MR. VANCE: Sure.
            4      BY MR. VANCE:
14:54:53    5      Q.     As to the last document, Ms. Roberson, when you're
            6      talking about that looking different, are you talking
            7      about that looking different from what?
            8      A.     It looks different from "type," "key." It says
            9      "response sent" is usually over there as a comment, not
14:55:14   10      as a column.
           11                       It has the "requester's name" and "date"
           12      and the "date received."
           13                       It has "request," but I don't know what the
           14      "key" indicates. I don't know what the "type" indicates
14:55:33   15      or the "response sent," which doesn't have
           16      anything -- clarifications in there. It just has a zero
           17      in the columns and an R somewhere, in some of the
           18      columns.
           19      Q.     Okay. Just so we're on the same page, you're
14:55:45   20      talking about the final attachment there, correct?
           21      A.     The one -- yes. The final --
           22      Q.     Okay.
           23      A.     There's another -- it -- yes, it is the final
           24      attachment.
14:55:59   25                       THE COURT: Ms. Roberson, Ms. Roberson, my
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 22 of 76. PageID #: 8879
                                                                                      153

            1      question is does it contain the same information that you
            2      would find if it were in the order that it should be?
            3                       THE WITNESS: It does not contain all the
            4      information.
14:56:12    5                       WELL, it does contain the information, but
            6      it contains more information than what's in our log,
            7      which means he put additional information in there.
            8                       THE COURT: Go ahead, Mr. Vance.
            9                       MR. VANCE: I think I appreciate the
14:56:25   10      confusion here.
           11                       MR. CHANDRA: Objection to the assertion
           12      without any foundation, Your Honor.
           13                       THE COURT: Let's have Mr. Vance try and
           14      clear this up for us.
14:56:31   15                       MR. VANCE: Sure.
           16      BY MR. VANCE:
           17      Q.     It seems as though are you comparing this document
           18      to another document in terms of the content that's in it?
           19      A.     Yes, I'm comparing it to the public records request
14:56:41   20      that's maintained by the Law Department.
           21      Q.     So the actual Public Records Log, an example of
           22      which was Exhibit A that we discussed?
           23      A.     Correct.
           24      Q.     So the question then I guess I have for you is the
14:56:52   25      attachment, what's here with the blacked out sheet that
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 23 of 76. PageID #: 8880
                                                                                      154

            1      you're looking at, the last attachment --
            2      A.     Yes.
            3      Q.     -- is that a complete copy of what was sent to you
            4      by Mr. Guzman?
14:57:00    5      A.     Yes, it was.
            6      Q.     Okay. And that last attachment, that -- tell me it
            7      appears to address -- you tell me what public records
            8      request that last attachment addresses, if you would.
            9      A.     What this last --
14:57:22   10      Q.     The last, correct.
           11      A.     What does it address?
           12      Q.     Yes. What public records request specifically.
           13                       I don't need all of them, but is it a
           14      certain year or --
14:57:33   15      A.     It's not a response. It's the year 2015, but it's
           16      not a response that the Law Department submitted to
           17      anyone.
           18      Q.     Okay. But the document itself appears to include
           19      the 2015 public records requests?
14:57:43   20      A.     Yes.
           21      Q.     And do you know if the 15-2220 request submitted on
           22      Mr. DeCrane's behalf is included on this particular
           23      attachment?
           24      A.     Yes, it is.
14:58:25   25      Q.     And is it your understanding that Mr. Bardwell had
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 24 of 76. PageID #: 8881
                                                                                      155

            1      this on his computer, the computer he was working on?
            2      A.     That is correct.
            3                       MR. CHANDRA: Objection. Foundation, Your
            4      Honor.
14:58:32    5                       THE COURT: You know, it's not necessary.
            6                       Overruled.
            7      BY MR. VANCE:
            8      Q.     If you could flip to Exhibit F, please,
            9      Ms. Roberson.
14:59:05   10                       Could you tell me what Exhibit F is,
           11      please?
           12      A.     Exhibit F is a copy of a request from our Public
           13      Records Log from the year 2000 -- entered as 2001 which
           14      indicates that it's the request number, which at that
14:59:25   15      time we did not indicate it by year, the requester, the
           16      date of the request, the date received, the request
           17      description, the department, the status, and whether it
           18      was open, closed or hold -- on hold.
           19      Q.     And how about Exhibit G, could you tell me what
14:59:44   20      Exhibit G is, please?
           21      A.     Exhibit G is a copy of a sheet from the Public
           22      Records Log from 2004.
           23                       Everything's been redacted so there's no
           24      details for me to refer to except at the bottom it says
15:00:10   25      "Attorney/Client privilege, work product of counsel."
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 25 of 76. PageID #: 8882
                                                                                      156

            1      Q.     Do you know why the difference between the 2001 and
            2      the 2004 log?
            3      A.     That was by the direction of the Law Department
            4      director at the time.
15:00:25    5      Q.     And do you recall which Law Director that was?
            6      A.     The "for attorney/client privilege," Director
            7      Chandra Subodh -- Subodh Chandra, I'm sorry.
            8      Q.     So it's your understanding that Mr. Chandra had
            9      directed the Public Records Department to make the
15:00:46   10      entirety of the Public Records Log attorney/client
           11      privilege, work product of counsel?
           12                       MR. CHANDRA: Object, Your Honor.
           13      A.     Yes.
           14                       THE COURT: Overruled.
15:00:54   15      BY MR. VANCE:
           16      Q.     And these, these logs, I mean, explain to me
           17      what -- so you have Exhibit A, Exhibit F and Exhibit G
           18      are all logs.
           19      A.     You said A?
15:01:04   20      Q.     Exhibit A, the first one we went over.
           21      A.     Okay.
           22      Q.     Exhibit F and Exhibit G.
           23                       You've described all of them as the Public
           24      Records Log?
15:01:22   25      A.     Correct.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 26 of 76. PageID #: 8883
                                                                                      157

            1      Q.     Are they all just basically the same document, but
            2      different years?
            3      A.     They are the same document, different years, that
            4      is correct.
15:01:35    5                       The only difference is one's
            6      attorney/client privilege and the others are not.
            7      Q.     And if you could flip to Exhibit D for me for the
            8      moment.
            9      A.     Did you say B?
15:01:49   10      Q.     D as in --
           11      A.     Dog.
           12      Q.     -- David, dog.
           13      A.     David, okay.
           14                       Okay.
15:01:56   15      Q.     Could you tell me what Exhibit D is, please?
           16      A.     Exhibit D is a response from a public records
           17      request that we received from Brian Bardwell.
           18                       We responded on October 6th, 2017. He had
           19      asked for a copy of the Public Records Log, and it's our
15:02:21   20      response to him.
           21      Q.     And did you provide him the entirety of the Public
           22      Records Log?
           23      A.     We did not provide the entirety of the Public
           24      Records Log.
15:02:32   25                       We provided everything up until comments
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 27 of 76. PageID #: 8884
                                                                                      158

            1      based on that information being of a confidential nature
            2      to the Law Department.
            3      Q.     Generally speaking, can you tell me a little bit
            4      about maybe what confidential information may be included
15:02:51    5      in the log?
            6      A.     Okay. On the log, there's times that we receive
            7      requests, and the Chiefs of the Law Department will look
            8      at the request and -- or I will even know based on the
            9      nature of the request that it's a potential litigation.
15:03:08   10      So if it's a potential litigation, that is notated in the
           11      log.
           12                       If there are special instructions that are
           13      provided to the support staff in regards to that request,
           14      we indicate that in the log as well. Those are comments
15:03:26   15      that go back from support staff to the attorneys.
           16                       If the attorneys have a disagreement in
           17      regards to what is considered responsive and not
           18      responsive, there's communication that goes on and we
           19      make those notations in the log where it might be a
15:03:44   20      communication from the Director to one of the Chiefs.
           21                       And there's constant conversation back and
           22      forth. There might be conversation in regards to the
           23      drafts that are prepared. We have -- normally have more
           24      than one person look at a draft that might be from an
15:04:07   25      attorney.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 28 of 76. PageID #: 8885
                                                                                      159

            1      Q.      When you say "draft," draft what?
            2      A.      A draft response to a public records request.
            3                       And there's a decision of what is being
            4      considered, something to produce as responsive versus
15:04:20    5      what should not be produced as responsive, and sometimes
            6      the attorneys agree and they talk about it sometimes via
            7      e-mail, sometimes verbally, but they'll make a notation
            8      to us that they'll get back to us at a certain time.
            9                       And the departments also will stress their
15:04:38   10      concerns regarding any public record request responsive
           11      documents that they're forwarding if they feel that
           12      there's a major concern regarding it.
           13      Q.      And you referred to special instructions.
           14                       Who would special instructions be coming
15:04:51   15      from?
           16      A.      Various attorneys in the Law Department or, I
           17      should say, in regards to that request, the attorney that
           18      is assigned to review that request.
           19      Q.      And the special instructions are given to you?
15:05:04   20      A.      Yes.
           21      Q.      Or to somebody on your staff?
           22      A.      That is correct.
           23                       And normally if they put it in as an e-mail
           24      and since there's more than one support staff, we just
15:05:13   25      want everybody to be aware of those special notations in
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 29 of 76. PageID #: 8886
                                                                                      160

            1      case they happen to come across that request because
            2      somebody might be out of the office or they received a
            3      follow-up phone call from someone.
            4                       MR. VANCE: I have no further questions at
15:05:31    5      this time.
            6                       THE COURT: Thank you, Mr. Vance.
            7                       Mr. Chandra.
            8                       MR. CHANDRA: Thank you, Your Honor.
            9             CROSS-EXAMINATION OF KIMBERLY ROBERSON
15:05:56   10      BY MR. CHANDRA:
           11      Q.     Good afternoon, Ms. Roberson.
           12      A.     Good afternoon.
           13      Q.     We're well-acquainted from our work together years
           14      ago.
15:06:10   15      A.     Yes.
           16      Q.     Right?
           17                       Okay. You would agree with me that in the
           18      notations field for the public records request 15, I
           19      believe it is, 2220, the one regarding the subject matter
15:06:43   20      of Sean DeCrane, that there is no confidential
           21      information from attorneys contained in the field that
           22      can be used for that purpose, correct?
           23      A.     I could not say that unless I actually saw the
           24      field.
15:07:00   25      Q.     Okay. So as you sit here in court today, you
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 30 of 76. PageID #: 8887
                                                                                      161

            1      cannot tell Judge Boyko that there is any confidential or
            2      attorney/client privilege or attorney work product
            3      information related to the Sean DeCrane-related public
            4      records request that is a part of the Public Records Log
15:07:27    5      that you contend Brian Bardwell accessed, correct?
            6      A.     I can't say that.
            7      Q.     Okay. Am I going too fast for the court reporter?
            8                       All right. So I'd like to turn you, if I
            9      could, to the exhibit binder with the numbers in it. You
15:07:57   10      should have two exhibit binders in front of you. We're
           11      going to get you the other one here.
           12                       MR. VANCE: Could we also get a copy,
           13      please?
           14                       MR. CHANDRA: I think it's the one you got
15:08:10   15      last week.
           16                       MR. VANCE: We never got one last week.
           17                       MR. CHANDRA: Oh, okay. I don't think I
           18      have one. There you go.
           19                       MR. VANCE: Thank you.
15:08:17   20      BY MR. CHANDRA:
           21      Q.     Okay. So it's, I think, the same thing as in
           22      yours, but if you could take a look at --
           23                       THE COURT: Be nice if I had one, too.
           24                       MR. CHANDRA: Oh, I'm sorry, Judge.
15:08:49   25                       Just a moment, Your Honor, I'm sorry.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 31 of 76. PageID #: 8888
                                                                                      162

            1                       What we can do, I think, is work off of the
            2      defense exhibit binder.
            3                       Okay. All right.
            4                       Can I put it on the Elmo, Judge? Sorry
15:09:36    5      about that.
            6                       THE COURT: The Elmo?
            7                       MR. CHANDRA: Yeah. For some reason we're
            8      short on the binder here.
            9                       THE COURT: If you need this for the Elmo,
           10      go ahead.
           11                       MR. CHANDRA: Yeah, that would be great.
           12                       THE COURT: As long as I can see it on the
           13      screen, go ahead.
           14                       MR. CHANDRA: Now my binder is gone, my
15:10:06   15      tabs are gone now.
           16      BY MR. CHANDRA:
           17      Q.      Okay. So what I'd like to do, Ms. Roberson, is
           18      show you the declaration that you submitted to the Court
           19      previously, or at least that the City's counsel submitted
15:10:24   20      on your behalf.
           21                       And Elmos have changed a little bit since I
           22      last used one.
           23                       THE CLERK: It will focus by itself.
           24                       MR. CHANDRA: Oh, it will. All right.
15:10:51   25      Okay.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 32 of 76. PageID #: 8889
                                                                                      163

            1      BY MR. CHANDRA:
            2      Q.      So if you could take a look at this, and you signed
            3      this under penalty of perjury, right? You did this under
            4      oath?
15:10:58    5      A.      Yes.
            6      Q.      Okay. So if you take a look at Paragraph 9 of this
            7      document, and is it going to auto focus?
            8                       Can you read it okay? Seems a little out
            9      of focus.
15:11:16   10                       There we go. Got it.
           11                       THE CLERK: Leave it on auto focus.
           12                       MR. CHANDRA: Okay.
           13      BY MR. CHANDRA:
           14      Q.      Could you read that paragraph out loud, please?
15:11:26   15      A.      Sure. "During his internship at the City,
           16      Mr. Bardwell became privy to confidential information,
           17      including, but not limited to, how long it typically
           18      takes the City to respond to public records requests, the
           19      Department of Law's involvement with the requests, and
15:11:46   20      the manner in which the City processes requests."
           21      Q.      Okay. So did you come up with the verbiage for
           22      Paragraph 9? Did you draft this verbiage?
           23      A.      No, I did not.
           24      Q.      Okay. And fair to say that this was drafted for
15:11:59   25      you by the City's lawyers?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 33 of 76. PageID #: 8890
                                                                                      164

            1      A.     That is correct.
            2      Q.     All right. So let's take each of the things in
            3      turn that you say are included, but not limited to, in
            4      this confidential information.
15:12:13    5      A.     Okay.
            6      Q.     Now, the Public Records Log that the City
            7      maintains, includes a field for when the record was
            8      received, correct -- or when the records request was
            9      received, correct?
15:12:30   10      A.     Yes.
           11      Q.     And it also contains a date field for when the
           12      public records request was complied with, if it was
           13      complied with, correct?
           14      A.     That is correct.
15:12:41   15      Q.     And that time span then naturally would include the
           16      time period that it took for the City to respond to the
           17      public records request, correct?
           18      A.     Yes.
           19      Q.     And from time to time, people, including -- you saw
15:12:59   20      the example of Brian Bardwell making a records request
           21      for the log.
           22                       From time to time, people do request the
           23      Public Records Log as to whatever it is you are willing
           24      to give them, right? People request that?
15:13:12   25      A.     People do request the log.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 34 of 76. PageID #: 8891
                                                                                      165

            1      Q.     And that log, when you comply with it, does include
            2      the date of a request and the date of compliance,
            3      correct?
            4      A.     It indicates if it was open or closed.
15:13:29    5                       It doesn't always have the date that it was
            6      responded to.
            7      Q.     Okay. But would you agree with me that there is
            8      nothing secret about when the public records request was
            9      received by the Law Department, correct?
15:13:44   10      A.     There is nothing privy, no.
           11      Q.     Okay. And there's nothing secret about when it is
           12      that that particular request was complied with, correct?
           13      A.     It depends upon the information, additional
           14      information that may have been in that comment box.
15:14:01   15      Q.     Right. And I'm not asking about that.
           16      A.     Okay.
           17      Q.     Okay? I'm just asking about when that particular
           18      request is considered closed by the City.
           19      A.     When it is considered closed by the City, we could
15:14:14   20      tell you that it's closed without providing any of the
           21      comments there.
           22      Q.     No, and I understand. I'm not asking about the
           23      comments.
           24                       I'm asking about the column and the fields
15:14:24   25      that you just testified to about when the public records
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 35 of 76. PageID #: 8892
                                                                                      166

            1      request was closed.
            2                       Can we agree that that is not confidential
            3      information?
            4      A.     It is not confidential information.
15:14:37    5      Q.     Okay. So let's turn then -- and so, for example,
            6      if a media organization were -- just take this as a
            7      hypothetical -- a media organization were interested in
            8      writing a story about how long it is that the City
            9      typically takes to respond to public records requests, it
15:14:58   10      would be able to obtain public records from the City,
           11      including potentially the Public Records Log, to try to
           12      make that determination and calculate those numbers over
           13      a span of time.
           14                       Would you agree with that?
15:15:13   15      A.     Not in its entirety.
           16      Q.     Right. But at least as to the narrow issue of when
           17      records requests came in and when they were completed,
           18      according to the City's own records, correct?
           19      A.     We process the request, and when we complete a
15:15:31   20      request, we make notations as we go along.
           21                       It doesn't -- it doesn't maintain history.
           22      Q.     What --
           23                       THE COURT: Ms. Roberson, you're -- I don't
           24      think you're addressing the question.
15:15:44   25                       Let's talk about dates.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 36 of 76. PageID #: 8893
                                                                                      167

            1                       THE WITNESS: Okay.
            2                       THE COURT: You have a date that the record
            3      is requested.
            4                       THE WITNESS: Yes.
15:15:49    5                       THE COURT: And then you have a date that
            6      it is considered closed.
            7                       THE WITNESS: That is correct.
            8                       THE COURT: Okay. I believe what
            9      Mr. Chandra is asking is that is not confidential, the
15:15:58   10      date request, the date closed, is that correct?
           11                       THE WITNESS: That is correct. However,
           12      there's no field. It just says "Date closed."
           13                       THE COURT: Understood.
           14                       Mr. Chandra.
15:16:09   15                       MR. CHANDRA: Thank you, Your Honor.
           16      BY MR. CHANDRA:
           17      Q.     All right. So moving on to the next item here, the
           18      Department of Law's involvement with the requests, you'd
           19      agree with me that it's no secret that at the City of
15:16:23   20      Cleveland, the process for facilitating responses to
           21      public records requests is housed within the City of
           22      Cleveland's Law Department, correct?
           23      A.     Yes.
           24      Q.     And we've already established you're not an
15:16:36   25      attorney, correct?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 37 of 76. PageID #: 8894
                                                                                      168

            1      A.     That is correct.
            2      Q.     And the function that you perform does not require
            3      you to exercise legal judgment in any way, correct?
            4      A.     Correct.
15:16:47    5      Q.     All right. And so the fact that the Department of
            6      Law is involved with the requests at the City of
            7      Cleveland is a matter of at least public knowledge to
            8      people who -- most of the people who send in public
            9      records requests to the City.
15:17:05   10                       Fair enough?
           11      A.     Somewhat.
           12      Q.     Okay. In other words, some people do send requests
           13      directly to a department or a division, right, trying to
           14      bypass the City of Cleveland Law Department?
15:17:18   15      A.     They try, but it doesn't always work.
           16      Q.     Okay.
           17      A.     But they do try.
           18      Q.     Let's make sure we don't talk over each other --
           19      A.     Okay.
15:17:26   20      Q.     -- so that the court reporter can get a good
           21      transcript.
           22                       And in addition, the fact that some lawyers
           23      sometimes -- let me rephrase.
           24                       The fact that sometimes Assistant Law
15:17:46   25      Directors are involved in giving legal advice as to
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 38 of 76. PageID #: 8895
                                                                                      169

            1      whether or not certain records should be produced, the
            2      fact that lawyers are sometimes involved in that is also
            3      not a secret to people who send in public records
            4      requests on a regular basis, right?
15:18:00    5      A.     We do not refer requesters to the attorneys that
            6      are assigned to review those records.
            7      Q.     Well, sometimes those attorneys get involved, say,
            8      in mediation processes at the Supreme Court of Ohio or in
            9      Congress --
15:18:19   10      A.     That -- I'm sorry. Go ahead.
           11      Q.     I'm sorry, did you say they have?
           12      A.     Uhm-uhm. I was letting you finish.
           13      Q.     Okay. Why don't we just stop there?
           14      A.     Okay.
15:18:29   15      Q.     Did you hear the question?
           16      A.     No, I did not.
           17      Q.     All right. Let me rephrase then.
           18                       Sometimes Assistant Law Directors are
           19      involved in mediation processes, either at the Ohio
15:18:41   20      Supreme Court or in the Ohio Court of Claims, the Court
           21      of Common Pleas here in Cuyahoga County, or the Eighth
           22      District, correct?
           23      A.     Yes.
           24      Q.     And that wouldn't be a secret to the litigants on
15:18:56   25      the other side of those cases, right, the involvement of
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 39 of 76. PageID #: 8896
                                                                                      170

            1      the Law Department?
            2      A.     (Witness nods).
            3      Q.     All right. And from time to time when you and the
            4      other people in the Public Records Department -- and by
15:19:08    5      the way, all three of you are nonlawyers, right?
            6      A.     Correct.
            7      Q.     And all three of you sometimes field phone calls
            8      from people who have requested public records asking
            9      where their records are, right?
15:19:22   10      A.     Correct.
           11      Q.     And from time to time, you tell them that attorneys
           12      in the Law Department are reviewing those documents for
           13      potential redactions or as to whether those records
           14      should be produced, correct?
15:19:35   15      A.     I will tell them that it is in the reviewing
           16      process in the Law Department.
           17      Q.     Okay. So again, that's not a secret or
           18      confidential, correct?
           19      A.     Correct.
15:19:50   20      Q.     And this last point, "The manner in which the City
           21      processes requests," from Paragraph 9 of your
           22      declaration, you see that?
           23      A.     Yes.
           24      Q.     Now, when you're referring to the manner, what are
15:20:06   25      you referring to in that sentence?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 40 of 76. PageID #: 8897
                                                                                      171

            1                       Do you know?
            2      A.     Okay. The manner in which the City processes the
            3      requests, meaning the Law Department's involvement in
            4      that request.
15:20:20    5      Q.     So it's the same thing that we just discussed?
            6      A.     Um-hmm.
            7      Q.     Okay. And in general, there's nothing confidential
            8      about that, right?
            9      A.     For the most part, I would say.
15:20:32   10      Q.     Okay. All right. And I'd like you, if you would,
           11      to look at the exhibit on -- I'm going to show you this
           12      news article that ran on March 1st, 2018 and this is
           13      Exhibit 24, Tab 24.
           14                       MR. CHANDRA: And it's actually in the
15:21:10   15      Court record, Your Honor, as Page ID Number 2497 and
           16      document 57-23.
           17      BY MR. CHANDRA:
           18      Q.     So this news article that ran, did you wind up
           19      seeing this article that ran about the controversy in
15:21:24   20      this case over the secrecy of public records?
           21      A.     Yes.
           22      Q.     Okay. And if you look toward the bottom here and
           23      the paragraph, could you please read the paragraph here
           24      that's bracketed that says, "Law Director Barbara
15:21:45   25      Langhenry"?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 41 of 76. PageID #: 8898
                                                                                      172

            1      A.     "Law Director Barbara Langhenry said that she would
            2      not agree that all information was confidential. The
            3      records, though, include some notes from attorneys and
            4      communications with clients that she would defend as
15:21:55    5      private."
            6      Q.     Okay. So and you have no reason as you sit here
            7      today to contradict Ms. Langhenry's assertion, correct?
            8      A.     No.
            9      Q.     All right. So I'd like you to take a look at the
15:22:14   10      exhibit that you were shown earlier by Mr. Vance, Exhibit
           11      E, and I'm going to put that on the screen as well.
           12                       You remember looking at this document?
           13      A.     Yes.
           14      Q.     Now, what's the date on this public records
15:22:40   15      request?
           16      A.     August 25th, 2015.
           17      Q.     And your handwriting labeled it as PR number,
           18      public records request number 15-2220, correct?
           19      A.     Yes.
15:22:55   20      Q.     Now, you testified earlier that you would number
           21      the public records requests in numerical order as they
           22      were received, correct?
           23      A.     As I received them.
           24      Q.     All right. So it would be fair to infer from the
15:23:08   25      face of this document that by around August 25th, 2015 or
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 42 of 76. PageID #: 8899
                                                                                      173

            1      thereabouts when you received this, that by that point in
            2      2015 there were already 2,220 public records requests
            3      received in the Cleveland Law Department or by the City
            4      of Cleveland, correct?
15:23:29    5      A.     Yes.
            6      Q.     All right. And if you look at the requester's
            7      name, who is the requester?
            8      A.     W. Craig Bashein.
            9      Q.     Okay. And that's B-A-S-H-E-I-N, and the company
15:23:44   10      name is Bashein and Bashein, correct?
           11      A.     That is correct.
           12      Q.     So there is nothing there to indicate that this
           13      request is coming from Sean DeCrane, at least on those
           14      fields, correct?
15:23:58   15      A.     That's correct.
           16      Q.     And the Public Records Log of the City of Cleveland
           17      would also contain the name of the requester as -- it
           18      should contain the name as W. Craig Bashein, correct?
           19      A.     Yes.
15:24:15   20      Q.     All right. So would you agree with me that from
           21      the face of the request, you cannot tell, as the Public
           22      Records Administrator for the City of Cleveland, that
           23      this request is submitted on behalf of Sean DeCrane, with
           24      this counsel, as adverse to the City regarding Sean
15:24:41   25      DeCrane, correct?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 43 of 76. PageID #: 8900
                                                                                      174

            1      A.     That's not something that I look for. I mean,
            2      that's not any of my business.
            3      Q.     Okay. You don't care who the requester is,
            4      correct?
15:24:49    5      A.     Right. The requester can ask for anything that
            6      they want.
            7      Q.     Okay. And from time to time you might get lawyers
            8      or law firms asking for public documents where they don't
            9      represent the people who are named in the request,
15:25:01   10      correct?
           11      A.     That is correct.
           12      Q.     All right. And you testified a few moments ago
           13      that by around August 25th, 2015, you already had 2,220
           14      requests, but can we agree that many of those requests
15:25:23   15      would often contain numerous subparts to them so it
           16      wouldn't be just for one document or one category of
           17      documents, correct?
           18      A.     Correct.
           19      Q.     So as a consequence, you could be looking at many
15:25:38   20      thousands -- not just 2,220 by August 25th of 2015 --
           21      many thousands of categories of documents that would have
           22      come in already by that point, correct?
           23      A.     Yes.
           24      Q.     And I want to ask you just by way of background a
15:25:56   25      little bit of what -- about what was going on at the
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 44 of 76. PageID #: 8901
                                                                                      175

            1      Cleveland Law Department at this time.
            2                       This time period, August 25th, 2015 --
            3      which I think based on the time frame you've testified
            4      about would have been about a year or so before Brian
15:26:15    5      Bardwell was an intern, correct?
            6      A.     Yes.
            7      Q.     Okay. So by August 25th, 2015, about how long was
            8      this, to the best of your recollection, after the
            9      shooting death of Tamir Rice?
15:26:39   10                       Do you recall that being in or around
           11      November of 2014?
           12      A.     Yes.
           13      Q.     Okay. And is it fair to say that from November,
           14      2014 forward, even through this time period, that the
15:26:50   15      City of Cleveland was bombarded with public records
           16      requests, not just locally, but from around the world
           17      related to that case?
           18      A.     Yes.
           19      Q.     So is it fair to say that in this time period,
15:27:02   20      there was an unusually high number of public records
           21      requests that was out of the ordinary from what you had
           22      experienced up to that point in your career at the City?
           23      A.     Yes.
           24      Q.     Okay. And is it fair to say that in addition to
15:27:19   25      receiving those requests, that you as the Public Records
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 45 of 76. PageID #: 8902
                                                                                      176

            1      Administrator and the other Public Records staff that
            2      work with you, were receiving numerous follow-up
            3      telephone calls from the requesters related to the Tamir
            4      Rice case demanding compliance with the records requests?
15:27:38    5      A.      Yes.
            6      Q.      And those weren't just coming from City of
            7      Cleveland media but were coming from all around the
            8      world, correct?
            9      A.      Yes.
15:27:45   10      Q.      All right. So is it your sworn testimony that at
           11      least by -- let's talk about August of 2015 -- that the
           12      City of Cleveland was caught up with all of its public
           13      records requests from 2012 and 2013 by August of 2015?
           14      A.      The only way I would know that is to go back and
15:28:13   15      look.
           16      Q.      And no one -- well, let me withdraw that.
           17                       You've not done that as part of the
           18      preparation for your testimony today, correct?
           19      A.      No.
15:28:22   20      Q.      And can we also agree that by 2014 -- or by this
           21      time frame, August of 2015, that all of the public
           22      records requests that came in from 2014 were all
           23      completely complied with?
           24      A.      No, I can't say that either.
15:28:43   25      Q.      And can you -- are you also in a position to
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 46 of 76. PageID #: 8903
                                                                                      177

            1      testify under oath to Judge Boyko that by the summer of
            2      2016, that all public records requests that came in from
            3      2014 had been fully complied with by the City of
            4      Cleveland Law Department?
15:29:01    5      A.     No, they had not been.
            6      Q.     Okay. So it is fair to say that there would have
            7      been a backlog?
            8                       By the time Brian Bardwell became an intern
            9      in the summer of 2016, there would have remained a
15:29:15   10      backlog of requests at least from 2014 that had not yet
           11      been complied with, correct?
           12      A.     Yes.
           13      Q.     And many of those related to the Tamir Rice case,
           14      correct?
15:29:26   15      A.     Possibly.
           16      Q.     Okay. Well, in fact, Ms. Roberson, you took leave
           17      from the City. I'm not going to ask you for any
           18      confidential health information, but I want to try to
           19      establish a time frame here.
15:29:41   20                       You took leave from the City at what point?
           21      Approximately what month to what month?
           22      A.     December 9th, 2014 through May of 2015.
           23      Q.     Okay. So for that period that you were out
           24      on -- that was a medical-related leave, is that correct?
15:30:03   25      A.     That is correct.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 47 of 76. PageID #: 8904
                                                                                      178

            1      Q.     All right. In the time period that you left, is it
            2      fair to say that the backlog that the City of Cleveland
            3      was experiencing in complying to -- with the public
            4      records requests that it had received already, continued
15:30:17    5      to increase because you weren't there to facilitate it?
            6                       I'm not faulting you for that.
            7      A.     No.
            8      Q.     But it's a fact, isn't it?
            9      A.     There was a backlog, yes.
15:30:26   10      Q.     And that backlog actually increased as a result of
           11      your absence, correct?
           12      A.     Yes.
           13      Q.     Right. And when you returned from your medical
           14      leave -- in the spring of 2015, you said it was?
15:30:38   15      A.     Yes.
           16      Q.     -- the number of uncomplied with public records
           17      requests had actually been greater than when you left,
           18      correct?
           19      A.     Yes.
15:30:50   20      Q.     All right. How much greater, approximately?
           21                       And I'm not faulting you. I'm just asking
           22      for facts.
           23      A.     I don't know.
           24                       MR. VANCE: Objection to this whole line of
15:31:01   25      questioning. At some point where are we going?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 48 of 76. PageID #: 8905
                                                                                      179

            1                       MR. CHANDRA: I'm getting there.
            2                       THE COURT: Could have been asking the same
            3      thing on your end.
            4                       I'm allowing a lot more than really should
15:31:10    5      be coming in, but I want to see if anybody can tie it
            6      together at the very end.
            7                       Overruled.
            8                       Go ahead, Mr. Chandra.
            9      A.     The reason I don't know that is because by me not
15:31:16   10      being there, the other staff members were working on
           11      things that were most current, and that's the reason why
           12      we needed assistance from an intern to assist in the
           13      backlog of '15.
           14      Q.     Right. But also needed -- you needed assistance
15:31:31   15      for a backlog that remained from 2014 and 2016, isn't
           16      that correct?
           17      A.     There wasn't as much in '14, and that was something
           18      that I wanted to handle directly because I was there.
           19      Q.     And there was also a backlog for 2013 of uncomplied
15:31:46   20      public records requests, correct?
           21      A.     There may have been some.
           22      Q.     Okay. How many?
           23      A.     I don't know.
           24      Q.     And how about 2012?
15:31:52   25      A.     I don't know.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 49 of 76. PageID #: 8906
                                                                                      180

            1      Q.     But there was a backlog, right?
            2      A.     Normally we've gone back to the -- to the various
            3      requesters and asked them if they were still interested
            4      in those requests, responsive documents.
15:32:06    5                       If they were not, we considered them closed
            6      so there may have been a backlog but we attempted to
            7      address them all.
            8      Q.     And, in fact, do you recall that you sent me such a
            9      request, asking whether that a long-pending public
15:32:19   10      records request, whether I still wanted compliance with
           11      it years later?
           12                       Do you recall that?
           13      A.     Yeah, it wasn't me, but yes.
           14      Q.     Okay. And you recall the answer was yes?
15:32:26   15      A.     Um-hmm.
           16      Q.     Even though it was from years earlier?
           17      A.     Um-hmm.
           18      Q.     And the answer to that was yes, so that the record
           19      is clear?
15:32:35   20      A.     Yes.
           21      Q.     All right. So it would be fair to say that by the
           22      time Brian Bardwell arrived in the summer of 2016 to
           23      assist you with the public records request compliance
           24      process -- which you asked him to do, correct?
15:32:54   25      A.     I -- I accepted his help through the attorney that
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 50 of 76. PageID #: 8907
                                                                                      181

            1      asked me.
            2      Q.     Okay. And at that time there was a backlog of
            3      uncomplied with public records requests going back to
            4      2012 at least, correct?
15:33:14    5      A.     I can't say that.
            6      Q.     And you can't not say that either?
            7      A.     And I can't not say that, but I'm not going -- it's
            8      under oath.
            9                       I don't know.
15:33:23   10      Q.     Okay.
           11      A.     But I do know that there was '14s, but you're
           12      talking about '12 and '13s, that I -- I would have to go
           13      back and look at the records.
           14      Q.     Okay. Would you agree that if there was such a
15:33:33   15      backlog going back to 2012, it would have made no sense
           16      logically in terms of the City's compliance with public
           17      records requests obligations to simply ignore older
           18      requests and skip ahead to 2015?
           19      A.     Instructions are to address the '15s and 16s.
15:34:03   20                       I was willing to do the '14s because I was
           21      there and I had more involvement with those files.
           22      Q.     What about the '13s and '12s?
           23      A.     If they were there, we would have gone back to them
           24      as well.
15:34:15   25      Q.     All right. So meaning you would have assigned
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 51 of 76. PageID #: 8908
                                                                                      182

            1      those to Brian Bardwell?
            2      A.     No, not necessarily.
            3      Q.     All right. So did you ever discuss with Brian
            4      Bardwell the Sean DeCrane-related public records requests
15:34:34    5      from W. Craig Bashein specifically?
            6      A.     No.
            7      Q.     And so as you sit here testifying to Judge Boyko
            8      today, you have no information that would suggest that
            9      Brian Bardwell saw any confidential information related
15:34:53   10      to Sean DeCrane's public records request, isn't that
           11      correct?
           12      A.     No, I cannot say that either because he took files
           13      out of the file cabinets, took them to his area to go
           14      through those files --
15:35:05   15      Q.     You --
           16      A.     -- for the year of 2015.
           17      Q.     You cannot testify from your personal knowledge
           18      that Brian Bardwell took the Sean DeCrane-related file
           19      from the 2015 filing cabinet and took it back to his
15:35:26   20      desk, correct?
           21      A.     I mean, I didn't see him do it.
           22      Q.     So you have no personal knowledge that he did do
           23      it, correct?
           24      A.     He took all the files from the drawers so he had
15:35:34   25      access to the --
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 52 of 76. PageID #: 8909
                                                                                      183

            1                       THE COURT: You're not answering the
            2      question, Ms. Roberson.
            3                       Do you have personal knowledge that he did
            4      it, yes or no?
15:35:41    5                       THE WITNESS: No, I did not see him
            6      actually do it.
            7                       THE COURT: Thank you.
            8      BY MR. CHANDRA:
            9      Q.     All right. And in addition to that, you have no
15:35:46   10      information that he saw or accessed any privileged or
           11      attorney work product information related to Sean
           12      DeCrane, correct?
           13                       You have no personal knowledge of that,
           14      correct?
15:36:00   15      A.     Personal knowledge, no.
           16      Q.     All right. Now, let's turn to the Exhibit B from
           17      the defense binder. And that is the e-mail from Alberto
           18      Guzman.
           19                       Do you see that on your screen?
15:36:39   20      A.     Yes, I do.
           21      Q.     Okay. So you have no personal knowledge that the
           22      documents attached to Mr. Guzman's e-mail were actually
           23      documents that were on the computer that Brian Bardwell
           24      was working on when he was at the City?
15:37:00   25                       You have no personal knowledge of that,
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 53 of 76. PageID #: 8910
                                                                                      184

            1      correct?
            2      A.     Personal knowledge in what manner? Because I did
            3      see the properties where it was created and modified by a
            4      law clerk during that time frame.
15:37:14    5      Q.     That's not my question, was it?
            6      A.     That's the personal knowledge that I have.
            7      Q.     You have personal knowledge -- my question was do
            8      you have personal knowledge that the documents attached
            9      to Mr. Guzman's e-mail here in the exhibit binder were
15:37:30   10      documents that Brian Bardwell had on the computer he was
           11      working on?
           12                       My question was about Brian Bardwell; not
           13      about law clerks generally.
           14      A.     Okay. Well, I can only go by the information that
15:37:44   15      was given to me by the IT person.
           16      Q.     Okay. So you --
           17      A.     No, I don't have any personal knowledge myself.
           18      Q.     Okay. And so you also have no personal knowledge
           19      about whether, what's attached to this exhibit, is a
15:37:54   20      complete rendition of all of the information that was on
           21      that computer, whoever it was used by?
           22      A.     The only document that I saw was the one that I had
           23      referred to earlier.
           24                       And I did see that.
15:38:07   25      Q.     What document are you talking about?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 54 of 76. PageID #: 8911
                                                                                      185

            1      A.     The document that had the listing of all the '15 PR
            2      numbers.
            3      Q.     Okay.
            4      A.     I actually saw that in his hand.
15:38:15    5      Q.     Okay. In whose hand?
            6      A.     In Brian Bardwell's hand.
            7      Q.     Okay. So this document that lists off public
            8      records requests from 15-0001 forward, right, that is the
            9      document you're talking about?
15:38:34   10      A.     Yes.
           11      Q.     Now, how many days did Brian Bardwell work on
           12      assisting you in helping catch up the City's compliance
           13      with public records requests?
           14      A.     I have no idea.
15:38:43   15      Q.     Do you have any basis for contradicting
           16      Mr. Bardwell's testimony if he testified that it was just
           17      two or three days?
           18      A.     He would know. I wouldn't.
           19      Q.     Okay. So you don't have any basis for
15:38:55   20      contradicting his testimony on that point, right?
           21                       We agree on that?
           22      A.     Um-hmm.
           23      Q.     And, in fact --
           24                       THE COURT: Is that a yes?
15:39:03   25                       THE WITNESS: Yes.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 55 of 76. PageID #: 8912
                                                                                      186

            1                       THE COURT: Okay.
            2      Q.     You do have a basis for contradicting --
            3                       THE COURT: No, I wanted to make sure for
            4      the record instead of "Um-hmm."
15:39:09    5                       MR. CHANDRA: Thank you, Your Honor.
            6                       THE WITNESS: Sorry.
            7      BY MR. CHANDRA:
            8      Q.     And you were the one who pulled Brian Bardwell off
            9      of the project, correct?
15:39:22   10      A.     I am not the one that pulled Brian Bardwell off of
           11      the project.
           12      Q.     But did you --
           13      A.     I had no authority.
           14      Q.     Okay. Fair enough. But you conveyed to Brian
15:39:30   15      Bardwell that he was being pulled off the project,
           16      correct?
           17      A.     I did not convey to Brian Bardwell that he was
           18      being pulled off a project.
           19      Q.     You have no recollection of doing that?
15:39:38   20      A.     No.
           21                       He came to me and said what was going on,
           22      and I told him that I wasn't the person that he needed to
           23      speak with; he needed to speak to the attorney that was
           24      over the interns for the summer.
15:39:50   25      Q.     Do you have any knowledge of who communicated to
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 56 of 76. PageID #: 8913
                                                                                      187

            1      Brian Bardwell that he was being pulled off of the public
            2      records compliance project?
            3      A.     No.
            4      Q.     And were you -- did you gain any information about
15:40:04    5      why it is that he was pulled off of that project?
            6      A.     There were several things.
            7      Q.     Go ahead.
            8      A.     The first one was he never signed a
            9      confidentiality. They did not do a background check on
15:40:16   10      him. And based on them not having those documents, they
           11      wanted to remove him from doing any further public
           12      records requests.
           13      Q.     Who is "they"?
           14      A.     The law administration.
15:40:30   15      Q.     Who?
           16      A.     Well, the first person -- I'm not sure of the exact
           17      person, but I know that the Director of Law and the Chief
           18      Counsel and Jillian, I can't remember her last name,
           19      were -- was involved in his removal of working on public
15:40:51   20      records.
           21      Q.     And you came to learn it was because Mr. Bardwell
           22      had successfully sued the City regarding public records
           23      compliance some ten years earlier, correct?
           24      A.     No, I --
15:41:01   25                       MR. VANCE: Objection. Misstates her
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 57 of 76. PageID #: 8914
                                                                                      188

            1      testimony.
            2                       THE COURT: She can answer.
            3      A.     I didn't know that.
            4                       MR. CHANDRA: Okay. I'm wrapping up, Your
15:41:11    5      Honor.
            6                       THE COURT: All right.
            7      BY MR. CHANDRA:
            8      Q.     For whatever number of days it is that Mr. Bardwell
            9      was working with you --
15:41:26   10      A.     Okay.
           11      Q.     -- on helping clear public records backlog for
           12      whatever time period, would you agree that part of that
           13      process was that he was filling out a tracking sheet as
           14      to each record he was helping close or records request he
15:41:42   15      was helping close, and then giving those to you to log
           16      into the public records database?
           17      A.     That may have been his objection, but I never
           18      received anything from him.
           19      Q.     So it's your testimony from your recollection that
15:41:56   20      Mr. Bardwell never handed you any tracking sheets to
           21      assist you in catching up the Public Records Log?
           22      A.     Correct.
           23      Q.     What's your recollection of how it is that he would
           24      communicate to you that he had completed work?
15:42:12   25      A.     There was little communication between Brian
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 58 of 76. PageID #: 8915
                                                                                      189

            1      Bardwell and myself.
            2      Q.     Okay. So based on the fact that there was little
            3      communication, as you sit here today, you can't tell
            4      Judge Boyko what public records requests he completed and
15:42:28    5      which ones he didn't?
            6      A.     That is correct.
            7      Q.     All right. This computer that you've described in
            8      your testimony as Brian Bardwell's computer, do you know
            9      whether that computer was left completely idle at the Law
15:42:53   10      Department and not used by anybody else from the time
           11      period that Mr. Bardwell was a law clerk in the summer of
           12      2016 and whatever time period it was that it was being
           13      checked to see what documents he had used on there?
           14      A.     No, I don't personally know.
15:43:07   15      Q.     And when was the computer, to your knowledge,
           16      checked for that purpose?
           17      A.     I would not know that.
           18                       I would have to speak to our IT
           19      representative for the Law Department.
15:43:18   20      Q.     Okay. So if I could have you look at Exhibit B
           21      again, you see this e-mail from Alberto Guzman?
           22      A.     Yes.
           23      Q.     What date is that e-mail?
           24      A.     August the 2nd, 2016.
15:43:32   25      Q.     So for some reason, Alberto Guzman was sending you
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 59 of 76. PageID #: 8916
                                                                                      190

            1      an e-mail with the subject "Bardwell files," correct?
            2      A.      That is correct.
            3      Q.      Why?
            4      A.      Because at the -- at the time they wanted to know
15:43:49    5      what he was working on because he had not signed papers,
            6      confidentiality papers, and there was no background check
            7      had been completed on him.
            8      Q.      Who is "they"?
            9      A.      The administration.
15:44:00   10      Q.      Who?
           11      A.      The City of Cleveland administration.
           12      Q.      There must have been a human being who told you
           13      this.
           14                       What's that person's name?
15:44:06   15      A.      Okay. Barbara Langhenry, the Director; human
           16      resources, I don't know who specifically in that
           17      Department of Human Resources, but the information came
           18      from Jillian. I think her last name is Dinehart.
           19      Q.      Do you know if someone else used that computer
15:44:22   20      after Mr. Bardwell did?
           21      A.      No, I do not know.
           22      Q.      Do you know where that computer is kept?
           23      A.      No, I do not know.
           24      Q.      So you see the e-mail asks, "Take a look and see if
15:44:37   25      you want me to give him access to them"?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 60 of 76. PageID #: 8917
                                                                                      191

            1      A.     That is correct.
            2      Q.     Who is the "Him"?
            3      A.     Brian Bardwell.
            4      Q.     Okay. So why is it that you were making -- or that
15:44:47    5      inquiry was being made of you, to your knowledge?
            6                       Was there some context from the
            7      conversation you were having with Guzman?
            8      A.     This is again coming from the Law Department
            9      Director and Chief Counsel and Jillian, to make sure of
15:45:04   10      what it was that he was doing on the computers.
           11      Q.     But, Ms. Roberson, the question is coming to you
           12      from Mr. Guzman as to whether or not you want Mr. Guzman
           13      to give Mr. Bardwell access to those documents, correct?
           14      A.     That is correct.
15:45:21   15      Q.     So was there -- is it possible that there was a
           16      request from Mr. Bardwell to get access to certain
           17      documents?
           18      A.     Mr. Bardwell came to me and said, "I don't have
           19      access to some documents," and that's when I told him
15:45:37   20      again to go to Jillian Dinehart, who was responsible for
           21      him.
           22      Q.     All right.
           23      A.     His assignments.
           24      Q.     Let's move on.
15:45:50   25                       I'd like you to take a look at Exhibit G in
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 61 of 76. PageID #: 8918
                                                                                      192

            1      the binder, please.
            2                       And let's turn it this way. And this was
            3      the document that you said was a Public Records Request
            4      Log from around 2004, correct?
15:46:08    5      A.     Yes.
            6      Q.     And the -- you see the big redaction there,
            7      correct?
            8      A.     Yes.
            9      Q.     But you'd agree that the date of the request and
15:46:16   10      the date that it was received, what the request is, those
           11      are all a matter -- and even the requester, those are all
           12      a matter of public record and are not attorney/client
           13      privileged information, correct?
           14      A.     I would have said that.
15:46:29   15      Q.     Okay. So let's take a look at Exhibit D, and we
           16      can see here from Exhibit D -- first, we're going to try
           17      to focus it a little bit here -- this is the public
           18      records request from Brian Bardwell that is records
           19      request 17-1917, correct?
15:47:15   20      A.     Yes.
           21      Q.     And Mr. Vance was asking you questions about this,
           22      correct?
           23      A.     Yes.
           24      Q.     You have no knowledge of whether this request was
15:47:23   25      made on Brian Bardwell's behalf individually or on behalf
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 62 of 76. PageID #: 8919
                                                                                      193

            1      of anybody else, correct?
            2      A.     There's an e-mail behind all of that that says his
            3      name and his e-mail address.
            4      Q.     Right. I'm just saying you don't know whether he
15:47:44    5      was making this on someone else's behalf or on his own
            6      behalf, right?
            7                       You don't know one way or the other, right?
            8      A.     Correct. Yes.
            9      Q.     And to the best of your knowledge, did you comply
15:47:58   10      with this records request completely?
           11      A.     Yes.
           12      Q.     Well, if you could take a look at the -- read
           13      through the e-mail and see if that affects your testimony
           14      on that point.
15:48:37   15                       Tell me when you're ready.
           16      A.     I'm ready.
           17      Q.     Okay. So would you agree that you did not produce
           18      the full log that would have contained all information
           19      regarding all public records requests?
15:48:49   20      A.     All the information was not provided based on
           21      attorney/client privilege, work product.
           22      Q.     Okay. And in the end -- the records production
           23      that you did here, do you know whether or not any
           24      information regarding Sean DeCrane was provided?
15:49:10   25      A.     No, I do not.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 63 of 76. PageID #: 8920
                                                                                      194

            1      Q.     Do you know whether any confidential information
            2      regarding Sean DeCrane was provided?
            3      A.     I doubt it.
            4      Q.     All right.
15:49:18    5                       MR. CHANDRA: One moment, Your Honor.
            6                       THE COURT: Go ahead.
            7                       MR. CHANDRA: If I could just have a moment
            8      to check my notes, Your Honor, I think we may be
            9      finished.
15:49:39   10      BY MR. CHANDRA:
           11      Q.     Oh, a couple more points.
           12                       You were describing in your testimony a
           13      little while ago about the process that the City of
           14      Cleveland follows for complying with public records
15:49:50   15      requests.
           16                       That process is also described on the
           17      City's own website, correct?
           18      A.     Yes.
           19      Q.     Would you agree that your job is stressful because
15:50:13   20      of the backlog of requests?
           21      A.     It has been.
           22      Q.     And the persistent follow-up requests from people
           23      frustrated that they're not getting their records?
           24      A.     We all are.
15:50:26   25      Q.     All right. And there aren't enough people to
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 64 of 76. PageID #: 8921
                                                                                      195

            1      handle the volume of requests coming in?
            2      A.     At the time there, that is correct.
            3      Q.     Meaning back in 2016, 2015?
            4      A.     Correct.
15:50:46    5      Q.     My last question is simply this: As you sit here
            6      testifying to Judge Boyko today, do you have any personal
            7      knowledge that Brian Bardwell acquired any confidential
            8      information related to the Sean DeCrane public records
            9      requests during his time at the City?
15:51:07   10      A.     I have no personal knowledge to that effect.
           11      Q.     And you also have no personal knowledge that he
           12      shared any such information with The Chandra Law Firm or
           13      with Sean DeCrane, correct?
           14      A.     Correct.
15:51:21   15                       MR. CHANDRA: All right. I have no further
           16      questions, Your Honor.
           17                       THE COURT: Thank you, Mr. Chandra.
           18                       Mr. Vance.
           19                       MR. VANCE: Yes. Thank you.
15:51:31   20             REDIRECT EXAMINATION OF KIMBERLY ROBERSON
           21      BY MR. VANCE:
           22      Q.     Ms. Roberson, you just referenced or a reference
           23      was just made to the City's website on public records and
           24      the processes described there relative to public records.
15:52:01   25                       Do you recall that testimony?
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 65 of 76. PageID #: 8922
                                                                                      196

            1      A.     Yes.
            2      Q.     Anywhere on that website does it say anything about
            3      specific disagreements that the internal Department of
            4      Law may have relative to responses?
15:52:13    5      A.     No, it does not.
            6      Q.     Does it say anything about draft responses that the
            7      City's attorneys draft that you testified to earlier?
            8      A.     No.
            9      Q.     Is that information ever publicly available?
15:52:25   10      A.     No.
           11      Q.     Do you consider that information to be
           12      confidential?
           13      A.     Yes.
           14      Q.     In terms of how long it typically takes to respond
15:52:34   15      to a public records request, what are the types of things
           16      that impact that?
           17      A.     Obtain the records from the departments, making
           18      sure that they are providing all the responsive records
           19      to that request.
15:52:53   20                       When we receive those responsive documents,
           21      the support staff redacts based on the knowledge that
           22      they have, and then we turn them over to the attorney for
           23      the final review and any additional redactions that need
           24      to be made.
15:53:11   25                       If there's been correspondence between the
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 66 of 76. PageID #: 8923
                                                                                      197

            1      departments or within our, our department,
            2      attorney-to-attorney, then that is also discussed as
            3      well.
            4                       There's more than one person that usually
15:53:25    5      looks at a draft just to make sure. If there's
            6      disagreements in what should be released and what
            7      shouldn't be released, that is discussed as well by the
            8      attorneys --
            9                       THE COURT: Mr. Vance.
15:53:37   10      A.      -- and by the Director as well.
           11                       THE COURT: I do have a question.
           12                       Ms. Roberson, if someone in your department
           13      redacts information and then it goes to the Law
           14      Department you said for further redaction?
15:53:50   15                       THE WITNESS: The attorney.
           16                       THE COURT: The attorneys, I'm sorry.
           17                       Do the attorneys or have they ever in your
           18      experience unredacted something that was redacted in your
           19      department?
15:54:02   20                       THE WITNESS: Yes.
           21                       THE COURT: It does happen?
           22                       THE WITNESS: Yes, it does within our
           23      department, yes.
           24                       THE COURT: Thank you.
15:54:07   25                       Go ahead, Mr. Vance.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 67 of 76. PageID #: 8924
                                                                                      198

            1                       MR. VANCE: Thank you.
            2      BY MR. VANCE:
            3      Q.     Exhibit B, if you could flip to Exhibit B, briefly.
            4      A.     Okay.
15:54:21    5      Q.     I believe you testified to earlier that Exhibit B
            6      was an e-mail you received from Alberto Guzman with what
            7      he stated were documents from the computer Brian Bardwell
            8      was using?
            9      A.     Yes.
15:54:31   10      Q.     Do you have any reason to doubt Mr. Guzman's
           11      statements?
           12      A.     No.
           13      Q.     All right. If you could go to -- do you have the
           14      binder, the other binder?
15:54:43   15      A.     Yes.
           16      Q.     Exhibit 28, and I'll put it up on the Elmo.
           17      A.     Okay.
           18      Q.     Do you see Exhibit 28 there?
           19      A.     Yes.
15:55:07   20      Q.     What is Exhibit 28, Ms. Roberson?
           21      A.     It's a declaration from Alberto Guzman in regards
           22      to him being the supervisor of hardware evaluations at
           23      the City of Cleveland Department of Law and the equipment
           24      that was used by Brian Bardwell while he was an intern
15:55:31   25      with the City of Cleveland.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 68 of 76. PageID #: 8925
                                                                                      199

            1      Q.     And there's multiple documents there; there's pages
            2      behind that declaration?
            3      A.     Yes.
            4      Q.     Just if you would, just flip through those very
15:55:40    5      briefly, if you could take a look at those.
            6                       Sorry, for the --
            7      A.     Okay.
            8      Q.     Let's focus on this one first.
            9                       MR. CHANDRA: Your Honor, again objection
15:56:10   10      based on Rule of Completeness here.
           11                       MR. VANCE: The declaration itself actually
           12      says that these are excerpts from documents that were on
           13      Mr. Bardwell's computer.
           14      BY MR. VANCE:
15:56:18   15      Q.     The first one here, if we could, it says -- there's
           16      a number four there.
           17                       Do you see that?
           18      A.     Yes.
           19      Q.     Does that look at all similar to the fourth
15:56:25   20      attachment to that e-mail that Mr. Guzman sent you in
           21      Exhibit B?
           22      A.     In Exhibit B? The very last one.
           23      Q.     The last attachment, the fourth attachment --
           24      A.     Right.
15:56:58   25      Q.     -- to Exhibit B.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 69 of 76. PageID #: 8926
                                                                                      200

            1                       And then if you could go to the first
            2      document between -- behind the Guzman declaration,
            3      please. It's got the "1" up in the top right corner?
            4      A.     Yes.
15:57:13    5      Q.     Does that look like any document that was attached
            6      to Exhibit B that Mr. Guzman sent you?
            7      A.     Yes.
            8      Q.     And what document does that look like to you?
            9      A.     This is a listing of the document of all the
15:57:28   10      numbers that I saw Mr. Bardwell working on.
           11      Q.     The first attachment to that Exhibit B, right?
           12      A.     Right after Alberto Guzman, this, this one here?
           13      Q.     Yes.
           14      A.     Yes.
15:57:42   15      Q.     And that's the first attachment to Exhibit B, that
           16      '15 document?
           17      A.     Yes.
           18      Q.     Do you have any reason to doubt Mr. Guzman's
           19      declaration?
15:57:53   20      A.     None at all.
           21      Q.     Ms. Roberson, do you know approximately what time
           22      frame it was that Mr. Chandra deemed the entire Public
           23      Records Log attorney privilege and work product?
           24      A.     It had to be, I would say, his second year as Law
15:58:29   25      Director.
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 70 of 76. PageID #: 8927
                                                                                      201

            1      Q.     So that would have been 2000 --
            2      A.     Because there was a discussion about the log and
            3      the information that was contained on the log, and so the
            4      decision was made to make it attorney/client privilege.
15:58:41    5      Q.     The entirety of the log, correct?
            6      A.     The entire log, correct.
            7                       MR. VANCE: I have no further questions.
            8                       THE COURT: Thank you, Mr. Vance.
            9                       Mr. Chandra.
15:58:48   10                       MR. CHANDRA: A few, Your Honor.
           11             RECROSS-EXAMINATION OF KIMBERLY ROBERSON
           12      BY MR. CHANDRA:
           13      Q.     If, in fact, there were, in your Public Records
           14      Log, confidential attorney advice regarding the Sean
15:59:16   15      DeCrane public records request in particular, that PR
           16      15-2220, if such information existed, you would have been
           17      fully capable of bringing it to court today, correct?
           18      A.     If I had been asked.
           19      Q.     Right. And no one asked you to, right?
15:59:39   20                       MR. VANCE: Objection.
           21                       THE COURT: Overruled.
           22                       And please speak into the microphone.
           23                       Did anyone ask you to bring that?
           24                       THE WITNESS: No, no one asked me to.
15:59:48   25
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 71 of 76. PageID #: 8928
                                                                                      202

            1      BY MR. CHANDRA:
            2      Q.     So as you sit here today, you have no idea whether
            3      there was any confidential information related to Sean
            4      DeCrane that are part of the records of the City of
15:59:57    5      Cleveland, correct?
            6      A.     No, not without seeing it.
            7      Q.     Right. And as you sit here today, you don't know
            8      whether Mr. Bardwell, in his two or three days of working
            9      on addressing the public records requests backlog,
16:00:18   10      actually ever laid eyes on anything related to Sean
           11      DeCrane?
           12      A.     Correct.
           13      Q.     All right. And you have no basis for -- well, let
           14      me ask you, approximately in the summer of 2016, before
16:00:40   15      Mr. Bardwell started assisting you, if one were looking
           16      at the public records request log -- the complete log,
           17      not just excerpts -- on a computer screen, about how many
           18      pages would that log go on and on at that time frame?
           19      A.     Just for 2015? I --
16:00:57   20      Q.     No, I didn't ask about that.
           21      A.     Oh, okay.
           22      Q.     I'm just saying the entire Public Records Request
           23      Log, if a law clerk were to access that, if you were to
           24      access that, just at the time that Mr. Bardwell was
16:01:11   25      starting in the summer of 2016, about how many pages
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 72 of 76. PageID #: 8929
                                                                                      203

            1      would that screen go on and on that you'd have to page
            2      through?
            3      A.     Depending on looking at the descriptions and so
            4      forth, I'd say about three hundred pages.
16:01:28    5      Q.     Okay. And it would be in pretty small font to look
            6      at the whole thing on the screen?
            7      A.     Probably a ten font.
            8      Q.     And if someone were to testify that there would be,
            9      you know, ten to 20,000 lines there to go through, does
16:01:47   10      that sound about right?
           11      A.     Possibly.
           12                       MR. CHANDRA: I have no further questions.
           13      Thank you.
           14                       THE COURT: Thank you, Mr. Chandra.
16:01:57   15                       Ms. Roberson, thank you very much, ma'am.
           16      You can step down.
           17                       THE WITNESS: Thank you.
           18                       (Witness excused).
           19                       THE COURT: Okay. I believe that's it,
16:02:31   20      ladies and gentlemen.
           21                       I will have cross-briefs.
           22                       MR. CHANDRA: Your Honor, I actually wanted
           23      to call Mr. Bardwell.
           24                       THE COURT: Not necessary. I have
16:02:40   25      everything I need. I heard him. I heard her. We're
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 73 of 76. PageID #: 8930
                                                                                      204

            1      done.
            2                       Cross-briefs due a week from today, 4:00
            3      o'clock. I will specify the page limit when I think
            4      about this a little bit back in my chambers.
16:02:52    5                       Heard and submitted, and I'll rule as
            6      quickly as I can, to move it along.
            7                       MR. CHANDRA: Your Honor, one request that
            8      we have, if the Court would please consider it, is
            9      because they bear the burden on the motion and because we
16:03:05   10      don't know what additional allegations are going to be
           11      framed through the cross-brief, we ask that we be
           12      permitted the opportunity to file a response brief to
           13      whatever is filed rather than have cross-briefs. And
           14      then, you know, we don't care if they want to reply at
16:03:17   15      that point.
           16                       THE COURT: I will look at the
           17      cross-briefs, Mr. Chandra, and if I think I need a
           18      response I will order it.
           19                       MR. CHANDRA: Thank you, Your Honor.
16:03:22   20                       THE COURT: Heard and submitted. Thank
           21      you.
           22                       MR. DILENO: One final request.
           23                       Mr. Vance is going to be out of town for a
           24      few days next week.
16:03:31   25                       Is there any way to get a little more --
            Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 74 of 76. PageID #: 8931
                                                                                      205

            1                       MR. VANCE: This week.
            2                       MR. DILENO: This week, I'm sorry.
            3                       -- a little more time to address the
            4      cross-brief issue?
16:03:39    5                       THE COURT: How long are you gone for?
            6                       MR. VANCE: Four days, between now and when
            7      it's due.
            8                       THE COURT: All right. I'll cut it in
            9      half.
16:03:44   10                       Wednesday, 4:00 o'clock.
           11                       MR. VANCE: Thank you, Your Honor.
           12                       THE COURT: Okay. We're adjourned. Thank
           13      you, everyone.
           14                       MR. CHANDRA: Thank you, Your Honor.
16:03:49   15                       THE CLERK: All rise.
           16                       (Proceedings concluded at 4:04 p.m.)
           17                                   - - - -
           18
           19
           20
           21
           22
           23
           24
           25
 Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 75 of 76. PageID #: 8932
                                                                           206

 1
 2                             C E R T I F I C A T E
 3                          I certify that the foregoing is a correct
 4      transcript from the record of proceedings in the
 5      above-entitled matter.
 6
 7
 8
 9      /s/Susan Trischan
10      /S/ Susan Trischan, Official Court Reporter
11      Certified Realtime Reporter
12
13      7-189 U.S. Court House
14      801 West Superior Avenue
15      Cleveland, Ohio 44113
16      (216) 357-7087
17
18
19
20
21
22
23
24
25
 Case: 1:16-cv-02647-CAB Doc #: 125 Filed: 04/10/19 76 of 76. PageID #: 8933
                                                                           207

 1                                     I N D E X
 2
 3      WITNESSES:                                                      PAGE
 4       DIRECT EXAMINATION OF KIMBERLY ROBERSON                               135
 5       BY MR. VANCE
 6       CROSS-EXAMINATION OF KIMBERLY ROBERSON                                160
 7       BY MR. CHANDRA
 8       REDIRECT EXAMINATION OF KIMBERLY ROBERSON                             195
 9       BY MR. VANCE
10       RECROSS-EXAMINATION OF KIMBERLY ROBERSON                              201
11       BY MR. CHANDRA
12
13                                     * * * * *
14
15
16
17
18
19
20
21
22
23
24
25
